MILLER, Circuit Justice,
orally overruling the exceptions, in substance, said:
Some of the exceptions taken by plaintiff relate to the question of color of title in the party in possession, and to her good faith in making these improvements. I am very clear that the defendant comes within the rule of the statute in both respects, and within any principle of equity that can be established on this subject. She had a patent from the United States, and had it for eight or ten years before this action was brought. She had been a settler upon the land and made a showing to the satisfaction of the land office, and received a certificate that she was entitled to pre-emption — the pre-emption commencing thirteen or fourteen years ago. That she has col- or of title, therefore, there cannot be a doubt.
It seems to be supposed that the question of good faith is precluded by the conclusion that she must have known that the title would be controverted. It cannot be contended, I think, that she did not make the improvements in good faith, believing that she had title. It may be questioned whether such notice as this suit, is, under the circumstances, sufficient evidence to convince a reasonable person that his title may be defective.
Throughout all this contest, up to the time that the case of Wells against Riley was decided in the United States supreme court, I think the fair, reasonable view of it was that she was the owner of this property. Certainly up to the time of that decision, or to 1861, plaintiff had no title to the property. He maims under the land grant of the Des Moines Navigation Company, and the supreme court of the United States has decided that the act of 1846 conveyed no lands to the state above Raccoon forks. The plaintiffs here in this action, according to the words of the decision, “must evidently rest their claim to title on the joint resolution of 1861.”
They cannot claim title previous to the time the company took its title in 1861 or 1802. Some of the parties claim that rents should be allowed from 1857, and prior. I do not know how many cases of this character there may be, but if there is to be a contest about improvements before the court, some questions will arise which cannot be settled in this case.
As it is, my own conviction is that the defendant is entitled to pay for the improve- - ments she has made.
As to the valuation of the improvements in this case, I must say that I have no doubt but that they are fair and just As to the value of the timber cut, and the taxes paid, there is no controversy. The value of rents presents a question difficult always to determine. The books are full of decisions of judges modifying and varying the rules by which the value of improvements and rents are to be estimated in cases of this kind, and to deduce a rule which would be applicable to all cases is impossible. My own judgment is that in this case it is probable that enough has b'en allowed for rent.
The commissioners were selected by the parties and appointed by the court, and I have no doubt they have undertaken to do what *677was right in the matter. I do not think there is cause for the court to set aside the report, shall, therefore, overrule all the exceptions. I
Exceptions overruled.